Citation Nr: 1812303	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 573	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to adjudicate the Veteran's claim on appeal.  

The Veteran was afforded a VA examination in June 2011 and was diagnosed with substance abuse disorders and with a mood disorder, not otherwise specified (NOS), secondary to chronic alcohol dependence and cannabis abuse and minimally related to residual guilt feelings from military service.  In rendering these diagnoses, the examiner noted that the Veteran's Mississippi Scale Combat Stress score was well below the cut-off for combat related PTSD and below the mean of diagnosed PTSD patients.  

A second VA examination was provided in March 2014.  The examiner determined that the Veteran did not meet diagnostic criteria for a PTSD diagnosis under either the DSM-IV or DSM-5.  The diagnoses were alcohol use disorder, cannabis use disorder, and unspecified depressive disorder.  The examiner opined that it was less likely as not that the Veteran's depressive disorder was related to or caused by his reported military stressors.  Again, it was noted that the Veteran reported some guilt regarding events in Vietnam and that such guilt appeared to be a minimal contributor to the Veteran's current symptoms.  

Though neither VA examination diagnosed the Veteran with PTSD, there are PTSD diagnoses and treatment in the record, including an April 2011 diagnosis of anxiety NOS with some PTSD traits.  Additionally, the Board notes that the VA examiners used an incorrect legal standard in finding that the Veteran's guilt was minimally related to his Vietnam service.  Under these circumstances, the Board finds that a remand is needed to obtain another VA examination to determine whether any diagnosed acquired psychiatric disorders, to include PTSD, are related to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  After completion of directive #1, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder occurred in or is otherwise etiologically related to the Veteran's military service.  


If PTSD is diagnosed, the examiner should detail the stressor(s) upon which this diagnosis is based.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal, to include reviewing the issues based on all evidence of record to include the recent VA examination.  If the benefits on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




